DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A and sub-species I (claims 1-13) in the reply filed on 10 January 2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 January 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed provisional application, Application No. 63/061897, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  While the aforementioned prior-filed provisional application (Application No. 63/061897) generally discloses a self-powered personal vehicle that can follow or track a path of a user (e.g., a leader), this provisional application fails to provide adequate support or enablement for the subject matter recited in at least claims 1-13 of the present application.  That is, other than generally disclosing that the vehicle follows a path of the user, the aforementioned provisional application fails to provide adequate support for how the following of the user would have been implemented as currently claimed in the present application.  For example, the prior-filed provisional application fails to provide adequate support or enablement for having the vehicle be caused to operate “(i) in a pair mode with a user wherein the vehicle follows, with hysteresis dynamics, a trajectory of such user, so as to exhibit latencies in following movements of the user in a manner consistent with ergonomic comfort of the user and third-party pedestrian courtesy and (ii) in a smart behavior mode, in which the vehicle has exited 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
in Fig. 19, the reference characters “1901b”, “1902b”, “1903b”, “1901c”, “1902c”, “1903c”, “1901d”, “1902d”, “1903d”, “1901e”, “1902e”, and “1903e” do not appear to be mentioned in the Specification; and
in Fig. 20, the reference character “2001” does not appear to be mentioned in the Specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Specification
The disclosure is objected to because of the following informalities:
in Paragraph [0064], line 5, it appears Applicant intended “vehicle 1304” to read --vehicle 1302--; and
in Paragraph [0077], line 15, it appears Applicant intended “group 1902 is shown in 1902” to read --group 1902 is shown in 1920--.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: on line 7, it appears Applicant intended “of such user” to read --of said user-- or --of the user--.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: on line 1, it appears Applicant intended “A self-powered personal vehicle” to read --The self-powered personal vehicle-- as antecedent basis for this term has been established in claim 1.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: on line 1, it appears Applicant intended “A self-powered personal vehicle” to read --The self-powered personal vehicle-- as antecedent basis for this term has been established in claim 1.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: on line 1, it appears Applicant intended “A self-powered personal vehicle” to read --The self-powered personal vehicle-- as antecedent basis for this term has been established in claim 1.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: on line 1, it appears Applicant intended “A self-powered personal vehicle” to read --The self-powered personal vehicle-- as antecedent basis for this term has been established in claim 1.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: on line 1, it appears Applicant intended “A self-powered personal vehicle” to read --The self-powered personal vehicle-- as antecedent basis for this term has been established in claim 1.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: 
on line 1, it appears Applicant intended “A self-powered personal vehicle” to read --The self-powered personal vehicle-- as antecedent basis for this term has been established in claim 1; and
on line 2, it is respectfully suggested Applicant replace the language “if” with --when-- in order to better recite that the recited condition is occurring.  
Appropriate correction is required.
Claim 8 is objected to because of the following informalities: 
on line 1, it appears Applicant intended “A self-powered personal vehicle” to read --The self-powered personal vehicle-- as antecedent basis for this term has been established in claim 1; and
on line 1, it appears Applicant intended “the dead zone” to read --the dead zone area-- in order to maintain consistency with the terminology previously established in claim 7.  
Appropriate correction is required.
Claim 9 is objected to because of the following informalities: 
on line 1, it appears Applicant intended “A self-powered personal vehicle” to read --The self-powered personal vehicle-- as antecedent basis for this term has been established in claim 1;
on line 2, it is respectfully suggested Applicant replace the language “if” with --when-- in order to better recite that the recited condition is occurring;
on lines 2-3, it appears Applicant intended “the dead zone” to read --the dead zone area-- in order to maintain consistency with the terminology previously established in claim 7; 
on line 3, it appears Applicant intended “the dead zone” to read --the dead zone area-- in order to maintain consistency with the terminology previously established in claim 7; and
on line 4, it appears Applicant intended “the dead zone” to read --the dead zone area-- in order to maintain consistency with the terminology previously established in claim 7.  
Appropriate correction is required.
Claim 10 is objected to because of the following informalities: 
on line 1, it appears Applicant intended “A self-powered personal vehicle” to read --The self-powered personal vehicle-- as antecedent basis for this term has been established in claim 1;
on line 2, it is respectfully suggested Applicant replace the language “if” with --when-- in order to better recite that the recited condition is occurring; and
on lines 2-3, it appears Applicant intended “the track zone” to read --the track zone area-- in order to maintain consistency with the terminology previously established in claim 9.  
Appropriate correction is required.
Claim 11 is objected to because of the following informalities: on line 1, it appears Applicant intended “A self-powered personal vehicle” to read --The self-powered personal vehicle-- as antecedent basis for this term has been established in claim 1.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: on line 1, it appears Applicant intended “A self-powered personal vehicle” to read --The self-powered personal vehicle-- as antecedent basis for this term has been established in claim 1.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: 
on line 1, it appears Applicant intended “A self-powered personal vehicle” to read --The self-powered personal vehicle-- as antecedent basis for this term has been established in claim 1;
on line 3, it appears Applicant intended “pair mode” to read --the pair mode-- as antecedent basis for this term has been previously established in claim 1;
on line 3, it appears Applicant intended “a user” to read --the user-- as antecedent basis for this term has been previously established in claim 1;
on line 5, it appears Applicant intended “pair mode” to read --the pair mode-- as antecedent basis for this term has been previously established in at least claim 1;
on line 6, it is respectfully suggested Applicant replace the language “if” with --when-- in order to better recite that the recited condition is occurring;
on line 8-9, it appears Applicant intended “pair mode” to read --the pair mode-- as antecedent basis for this term has been previously established in at least claim 1;
on line 10, it appears Applicant intended “following position” to read --a following position--; and
on line 10, it appears Applicant intended “pair mode” to read --the pair mode-- as antecedent basis for this term has been previously established in at least claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The terms “ergonomic comfort of the user” and “third-party pedestrian courtesy” in claim 1 are relative terms which renders the claim indefinite. The term “ergonomic comfort” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here, what one person or user considers to be ergonomic comfort varies immensely from one person to another.  For example, one person (a user) may be comfortable with a vehicle occupying a space very close to the user (e.g., in the range of centimeters, the range being less than 100 cm), whereas another person may not be comfortable with this situation, but would be comfortable with the vehicle occupying a space further away from himself/herself (e.g., in the range of meters, the range being between 1 m to 5 m).  Similarly, the term “courtesy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here, what one person considers to be courtesy towards other pedestrians varies greatly between different individuals as different people have different views on what is considered courteous or polite behavior.  Claims 2-13 are 
Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites, in part, the limitation “so that the user is centered within the dead zone.”  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “about 0.6 m/s” in claim 11 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, Paragraphs [0043]-[0044] of the present application discuss that the vehicle is caused to follow the user when the user leaves the track zone with a velocity of at least about 0.6 m/s  However, if the user leaves the track zone with a velocity less than about 0.6 m/s, the vehicle is still caused to follow the user (“the vehicle will draft behind the user”).  Because, when view in light of the specification, the vehicle will follow the user when the user leaves the track zone regardless of whether or not the user’s velocity is greater than or less than “about 0.6 m/s”, it is unclear what range of velocities Applicant has considered to be within “about 0.6 m/s.”  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, the limitation “about 0.6 m/s” is understood as encompassing any velocity that is non-zero.
Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites the limitation "the autonomous behavior" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Here, it is unclear if the aforementioned “the autonomous behavior” is referring to the autonomous behavior of claim 1 when the pair mode has been exited, or if this limitation is referring to the autonomous behavior of claim 12 for passing through a doorway.  Additionally, Claim 13 recites the limitation "the autonomous door passing behavior" in line 7.  There is insufficient antecedent basis for 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Li (U.S. Publication No. 2017/0368691 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Li discloses a self-powered personal vehicle (mobile robot 100/201 - see at least: Li, Paragraphs [0023], [0029], and Fig. 1) comprising: 
a mechanical drive system (at least motor control module 102 and plurality of motors 104) to cause movement of the vehicle (see at least: Li, Paragraphs [0023], [0025]); 
a set of sensors (sensor module 105 including one or more sensors (e.g., ultrasonic sensors, infrared sensors, depth sensors), camera module 106, LIDAR module 107 - see at least: Li, Paragraphs [0023]-[0024, [0027], [0029], [0033], [0051]); and 
a controller (main control module 101), coupled to the mechanical drive system, to manage movement of the vehicle (see at least: Li, Paragraphs [0023], [0025], [0032]); 
wherein the controller is configured to cause the vehicle to operate (i) in a pair mode (follow-me mode) with a user wherein the vehicle follows, with hysteresis dynamics, a trajectory of such user, so as to exhibit latencies in following movements of the user in a manner consistent with ergonomic comfort of the user and third-party pedestrian courtesy (see at least: Li, Paragraphs [0005], [0010], [0029]-[0030], [0041]-[0042]; wherein in the follow-me mode, the vehicle follows a trajectory of the user with hysteresis dynamics because the vehicle avoids following or reacting to the user’s  and (ii) in a smart behavior mode (autonomous navigation mode), in which the vehicle has exited from the pair mode and executes an autonomous behavior (see at least: Li, Paragraphs [0059], [0064]).

Regarding Claim 7:
Li discloses a self-powered personal vehicle according to claim 1, wherein the controller is configured to cause the vehicle to operate in the pair mode so that, if the user occupies a position in a dead zone area (circle having radius T2) defined relative to the vehicle, the person is deemed stationary for purposes of following movements of the user (see at least: Li, Figs. 2-3, and Paragraphs [0029], [0035]-[0036]; wherein when the distance between the vehicle and the user is less than or equal to T2, the user is deemed stationary and the vehicle does not follow the user until the distance is greater than a first threshold T1).

Regarding Claim 9:
Li discloses a self-powered personal vehicle according to claim 7, wherein the controller is configured to cause the vehicle to operate in the pair mode so that, if the user is outside of the dead zone but occupies a position in a track zone area (circle  that surrounds the dead zone, orientation of the vehicle is adjusted so that the user is centered within the dead zone (see at least: Li, Figs. 2-3, and Paragraphs [0030], [0037]-[0038]; wherein if the user occupies a position in the track zone area having a radius T1, the orientation (relative position between the vehicle and the user) is adjusted so that the user is centered within the dead zone area having a radius T2 (i.e., the vehicle slows down until the relative distance reaches the value T2; thereby resulting in the user being within the dead zone area.  Here, the user is deemed to be centered within the dead zone area at this point because the user will always occupy a position along a radius of the circle, wherein a circle’s radius always defines a centerline or axis of symmetry of the circle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Qi (U.S. Publication No. 2021/0208589 A1) in view of Okamoto (U.S. Publication No. 2006/0106496 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Qi discloses a self-powered personal vehicle (self-driving system 100, e.g., smart luggage system including a body in the form of luggage 102 - see at least: Qi, Paragraph [0025] and Figs. 1A-1B) comprising: 
a mechanical drive system (at least motorized wheels 106a-106d and wheel control module 160) to cause movement of the vehicle (see  at least: Qi, Paragraphs [0025], [0043], [0054]-[0056]); 
a set of sensors (sensors 120a, 120b, 114a-114d, 170a, 170b, 77, 116a-116d, 310a, 310b, 51, 166, 162, 164 - see at least: Qi, Paragraphs [0027]-[0028], [0031], [0033], [0055], [0058], and Fig. 3); and 
a controller (CPU 124), coupled to the mechanical drive system, to manage movement of the vehicle (see at least: Qi, Fig. 3, and Paragraphs [0048], [0051], [0054]-[0056]); 
wherein the controller is configured to cause the vehicle to operate (i) in a pair mode (following mode) with a user wherein the vehicle follows a trajectory of such user, so as to exhibit following movements of the user in a manner consistent with ergonomic comfort of the user and third-party pedestrian courtesy (see at least: Qi, Paragraphs [0034], [0043], [0050], [0083]) and (ii) in a smart behavior mode (leading mode), in which the vehicle has exited from the pair mode and executes an autonomous behavior (see at least: Qi, Paragraphs [0050], [0067],  and Fig. 5A).
Cumulatively, Qi at least discloses a self-powered personal vehicle that is caused to operate in a pair mode (a following mode) such that the vehicle follows a user at a rear following position or a side following position while also taking corrective action to avoid an obstacle (see at least: Qi, Paragraphs [0034], [0043], [0078]).  However, Qi does not appear explicit with regards to the vehicle being caused to operate 
in a pair mode with a user wherein the vehicle follows, with hysteresis dynamics, a trajectory of such user, so as to exhibit latencies in following movements of the user in a manner consistent with ergonomic comfort of the user and third-party pedestrian courtesy. 
Similar to Qi, Okamoto teaches an invention directed to a self-powered personal vehicle (mobile robot 2/22 - see at least: Okamoto, Abstract and Paragraphs [0075], [0125]) that is caused to operate in a pair mode with a user wherein the vehicle follows a trajectory of the user (see at least: Okamoto, Paragraph [0078], and Figs. 9-10).  Okamoto teaches that the vehicle is caused to operate in the pair mode with the user wherein the vehicle follows, with hysteresis dynamics, a trajectory of such user, so as to exhibit latencies in following movements of the user in a manner consistent with ergonomic comfort of the user and third-party pedestrian courtesy (see at least: Okamoto, Paragraphs [0073], [0096], [0098], [0101], [0125], [0128],  and Figs. 16, 24, 26).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the vehicle following mode of Okamoto in the invention of Qi such that the vehicle followed the user, with 

Regarding Claim 2:
Modified Qi teaches a self-powered personal vehicle according to claim 1, wherein the controller is configured to cause the vehicle to operate in the pair mode so that the vehicle occupies a speed-dependent position behind the user (see at least: Okamoto, Paragraphs [0036], [0133]).

Regarding Claim 3:
Modified Qi teaches a self-powered personal vehicle according to claim 2, wherein the controller is configured to cause the vehicle to operate in the pair mode so that, in the absence of an obstacle in the way of the vehicle, the speed-dependent position is also on a default side of the user (see at least: Okamoto, Paragraphs [0073], [0128]-[0129], and Figs. 24, 28).

Regarding Claim 4:
Modified Qi teaches a self-powered personal vehicle according to claim 3, wherein the controller is configured to cause the vehicle to operate in the pair mode so that, in the presence of an obstacle in the way of the vehicle, the vehicle performs a tuck in the direction of a position immediately behind the user (see at least: Okamoto, Paragraphs [ [0128]-[0129], and Fig. 24).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Qi (US 2021/0208589 A1) in view of Okamoto (US 2006/0106496 A1) (hereinafter referred to as ‘modified Qi’) as applied to claim 4 above, and further in view of Ahn et al. (“Formation-Based Tracking Method for Human Following Robot”), based on the claim language as best understood by the Examiner.

Regarding Claim 5:
Modified Qi teaches a self-powered personal vehicle according to claim 4, wherein the tuck is performed by the vehicle when an obstacle is present as discussed in claim 4 above.  Modified Qi does not appear explicit regarding the limitation wherein the tuck performed by the vehicle follows a curve.  Ahn, similar to both Qi and Okamoto, teaches an invention for a self-powered personal vehicle that is caused to follow a user (see at least: Ahn, Abstract), and Ahn also teaches, similar to Okamoto, having the vehicle occupying a default position offset from behind the user in order to avoid inconveniences caused by having the vehicle directly follow the user from behind (see .  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Qi (US 2021/0208589 A1) in view of Okamoto (US 2006/0106496 A1) (hereinafter referred to as ‘modified Qi’) as applied to claim 1 above, and further in view of Masuda (Japanese Patent Publication JP 2019003540 A, with English translation provided by Examiner), based on the claim language as best understood by the Examiner.

Regarding Claim 7:
Modified Qi teaches a self-powered personal vehicle according to claim 1 as discussed above, but does not appear explicit with regards to the limitation wherein the controller is configured to cause the vehicle to operate in the pair mode so that, if the user occupies a position in a dead zone area defined relative to the vehicle, the person is deemed stationary for purposes of following movements of the user.  Cumulatively, modified Qi teaches at least causing the vehicle to operate in the pair mode and follow the user in an indoor environment (see at least: Qi, Paragraph [0024]).  Masuda, similar to modified Qi, teaches an invention directed to a self-powered personal vehicle that follows a user in an environment while also accounting for structures (e.g., a door) within the environment (see at least: Masuda, Paragraphs [0007], [0061]-[0065]).  Masuda teaches that the vehicle is caused to follow the user so that, if the user occupies a position in a dead zone area (area R2) defined relative to the vehicle, the person is deemed stationary for purposes of following movements of the user (see at least: Masuda, Paragraphs [0048], [0063]-[0065], and Fig. 9; wherein the vehicle does not follow movements of the user when the user is within area R2 even when the user moves within this area as shown in Fig. 9).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Masuda in the invention of modified Qi because it would have ensured that the vehicle was able to appropriately move according to the situation of an environment in which a structure, such as a door, was arranged when following the user (see at least: Masuda, Paragraph [0007]).  Incorporating such features would have further ensured that the vehicle, when in the pair mode, does not interfere in the opening or closing of a door (which is a common structure in indoor environments) by the user, thereby effectively following the user, without interfering, in areas where a door is located (see at least: Masuda, Paragraphs [0048], [0064]).

Regarding Claim 8:
a self-powered personal vehicle according to claim 7, wherein the dead zone is teardrop shaped (see at least: Masuda, Paragraph [0048] and Fig. 9; wherein the area R2 is teardrop shaped because it has an arc on one end that is wider than an opposite narrow end.  Here it is noted that the claim recites that the dead zone is teardrop shaped which, under a broadest reasonably interpretation, would require the dead zone to have a shape similar to, but not limited to, a perfect teardrop shape.  For example, an oval is circle shaped, but an oval is not a circle).

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Qi (US 2021/0208589 A1) in view of Okamoto (US 2006/0106496 A1) (hereinafter referred to as ‘modified Qi’) as applied to claim 1 above, and further in view of Li (U.S. Publication No. 2017/0368691 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 7:
Modified Qi teaches a self-powered personal vehicle according to claim 1 as discussed above, but does not appear explicit with regards to the limitation wherein the controller is configured to cause the vehicle to operate in the pair mode so that, if the user occupies a position in a dead zone area defined relative to the vehicle, the person is deemed stationary for purposes of following movements of the user.  Cumulatively, modified Qi teaches bring the vehicle to a smooth and controlled stop when the user stops without colliding with the user, and determining when to restart following the user (see at least: Okamoto, Paragraphs [0027]-[0029], [0106]-[0108], [0119]-[0121]).  if the user occupies a position in a dead zone area (circle having radius T2) defined relative to the vehicle, the person is deemed stationary for purposes of following movements of the user (see at least: Li, Figs. 2-3, and Paragraphs [0029]-[0030], [0035]-[0036]; wherein when the distance between the vehicle and the user is less than or equal to T2, the user is deemed stationary and the vehicle does not follow the user until the distance is greater than a first threshold T1).  It would have been obvious to a person of ordinate skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Li in the invention of modified Qi such that a plurality of zone areas and corresponding thresholds were used when bringing the vehicle to a smooth stop and re-starting following of the vehicle as exemplified in Figs. 2-3 of Li).  A person of ordinary skill would have been motivated to incorporate the teachings of Li because it would have allowed the vehicle to follow the user more naturally and smoothly, while also avoiding consuming unnecessary battery power of the vehicle when the user moves within the two-threshold follow-me solution taught by Li (see at least: Li, Paragraphs [0005]-[0006], [0038]).

Regarding Claim 9:
a self-powered personal vehicle according to claim 7, wherein the controller is configured to cause the vehicle to operate in the pair mode so that, if the user is outside of the dead zone but occupies a position in a track zone area (circle having radius T1) that surrounds the dead zone, orientation of the vehicle is adjusted so that the user is centered within the dead zone (see at least: Li, Figs. 2-3, and Paragraphs [0030], [0037]-[0038]; wherein if the user occupies a position in the track zone area having a radius T1, the orientation (relative position between the vehicle and the user) is adjusted so that the user is centered within the dead zone area having a radius T2 (i.e., the vehicle slows down until the relative distance reaches the value T2; thereby resulting in the user being within the dead zone area.  Here, the user is deemed to be centered within the dead zone area at this point because the user will always occupy a position along a radius of the circle, wherein a circle’s radius always defines a centerline or axis of symmetry of the circle).

Regarding Claim 10:
Modified Qi teaches a self-powered personal vehicle according to claim 9, wherein the controller is configured to cause the vehicle to operate in the pair mode so that, if the user leaves the track zone with a velocity in excess of a threshold, the vehicle begins following the user (see at least: Li, Paragraph [0038]; Okamoto, Paragraphs [0119]-[0121]; wherein as presently combined, the invention of modified Qi would cause the vehicle to resume or begin following the user if the user leaves the track zone area (circle with radius T1), as taught by Li, and if the inner product between a direction vector of the user and a velocity of the user is greater than zero, as taught by Okamoto, .

Regarding Claim 11:
Modified Qi teaches a self-powered personal vehicle according to claim 10, wherein the threshold is predetermined and is about 0.6 m/s (see at least: Li, Paragraph [0038]; Okamoto, Paragraphs [0119]-[0121]; and the discussion of claim 10 above, wherein the threshold is predetermined and is about 0.6 m/s because 0 m/s is about 0.6 m/s).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Qi (US 2021/0208589 A1) in view of Okamoto (US 2006/0106496 A1) (hereinafter referred to as ‘modified Qi’) as applied to claim 1 above, and further in view of Masuda (Japanese Patent Publication JP 2019003540 A, with English translation provided by Examiner), based on the claim language as best understood by the Examiner.

Regarding Claim 12:
Modified Qi teaches a self-powered personal vehicle according to claim 1 as discussed above, but does not appear explicit with regards to the limitation wherein the controller is configured to cause the vehicle to operate in a smart behavior mode by which the vehicle engages in autonomous behavior in passing through a doorway.  Cumulatively, modified Qi teaches at least causing the vehicle to operate in the pair operate in a smart behavior mode by which the vehicle engages in autonomous behavior in passing through a doorway (see at least: Masuda, Paragraphs [0061]-[0065]; and Figs. 5-6 and 8-9).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Masuda in the invention of modified Qi because it would have ensured that the vehicle was able to appropriately move according to the situation of an environment in which a structure, such as a door, was arranged when following the user (see at least: Masuda, Paragraph [0007]).  Incorporating such features would have further ensured that the vehicle, when, for example, in the pair mode, does not interfere in the opening or closing of a door (which is a common structure in indoor environments) by the user, thereby effectively following the user, without interfering, in areas where a door is located (see at least: Masuda, Paragraphs [0048], [0064]).  

Regarding Claim 13:
Modified Qi teaches a self-powered personal vehicle according to claim 12, wherein the controller is configured to cause the vehicle to perform a door-passing sequence of discrete actions including a following approach moment wherein the vehicle in pair mode follows a user up until the moment when the user reaches a vicinity of the doorway (see at least: Masuda, Paragraph [0062] and Fig. 9); a decoupling moment wherein the vehicle decouples from pair mode with the user and initiates the autonomous behavior if a perceived door openness angle reaches a threshold angle (see at least: Masuda, Paragraphs [0043]-[0044], [0062]-[0063] and Fig. 9; wherein the vehicle moves through the doorway if the door is opened and therefore if a door openness angle reaches a non-zero threshold angle that allows the vehicle to pass through the doorway); a smarts moment wherein the vehicle engages in the autonomous door passing behavior and navigates through the doorway to a recoupling position (see at least: Masuda, Paragraph [0063]-[0064] and Fig. 9); a recoupling moment wherein the vehicle re-enters pair mode with the user (see at least: Masuda, Paragraph [0064]-[0065] and Fig. 9); and a following walk-away moment wherein the vehicle transitions from a waiting position at the recoupling moment to following position in pair mode (see at least: Masuda, Paragraph [0064]-[0065] and Fig. 9).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Qi (US 2021/0208589 A1) in view of Okamoto (US 2006/0106496 A1) (hereinafter referred to as ‘modified Qi’) as applied to claim 1 above, and further in view of Weiss et al. (WIPO Patent Publication WO 2019/213264 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 12:
Modified Qi teaches a self-powered personal vehicle according to claim 1 as discussed above, but does not appear explicit with regards to the limitation wherein the controller is configured to cause the vehicle to operate in a smart behavior mode by which the vehicle engages in autonomous behavior in passing through a doorway.  Cumulatively, modified Qi teaches at least causing the vehicle to operate in the pair mode and follow the user in an indoor environment (see at least: Qi, Paragraph [0024]).  Weiss, similar to modified Qi, teaches an invention directed to a self-powered personal vehicle that follows a user in an environment while also accounting for structures (e.g., a door) within the environment (see at least: Weiss, Abstract, and Paragraphs [0063]-[0067]). Weiss teaches that the vehicle is caused to operate in a smart behavior mode by which the vehicle engages in autonomous behavior in passing through a doorway (see at least: Weiss, Paragraphs [0082]-[0089], and Figs. 1-4).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Weiss in the invention of modified Qi in order to ensure that the vehicle was able to appropriately move according to the situation of an environment in which a structure, such as a door, was arranged when following the user.  One would have been motivated to incorporate the teachings of Weiss because it would have allowed for the vehicle to properly cooperatively operate with the user when passing through commonly-presented indoor structures, such as doors, thereby making the vehicle more efficient, safe, responsive, and user-friendly by providing seamless and natural interaction between the vehicle and the user, while also making the vehicle less of a distraction and obstacle to the user and others (see at least: Weiss, Paragraphs [0063], [0065], [0067], [0070], [0074]). 

Regarding Claim 13:
a self-powered personal vehicle according to claim 12, wherein the controller is configured to cause the vehicle to perform a door-passing sequence of discrete actions including a following approach moment wherein the vehicle in pair mode follows a user up until the moment when the user reaches a vicinity of the doorway; a decoupling moment wherein the vehicle decouples from pair mode with the user and initiates the autonomous behavior if a perceived door openness angle reaches a threshold angle (e.g., 80° as discussed in at least Tables 3 and 4 of Weiss); a smarts moment wherein the vehicle engages in the autonomous door passing behavior and navigates through the doorway to a recoupling position; a recoupling moment wherein the vehicle re-enters pair mode with the user; and a following walk-away moment wherein the vehicle transitions from a waiting position at the recoupling moment to following position in pair mode (see at least: Weiss, Paragraphs [0082]-[0089], and Figs. 1-4).

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
wherein the curve is a cubic spline curve based on parameters including distance and angle between the vehicle and the user, velocity of the user, velocity of the obstacle, and distance from the vehicle to the obstacle (emphasis added).
For example, each of Okamoto (US 2006/0106496 A1), Qi et al. (US 10,310,506 B1), and Ahn et al. (‘Formation-Based Tracking Method for Human Following Robot’) teaches that when a self-powered personal vehicle is following a user, when an obstacle is present in the way of the vehicle, the vehicle performs a tuck in the direction of a position immediately behind the user (see at least: Okamoto, Paragraphs [0128]-[0129], and Fig. 24; Qi, Col. 4, line 46 - Col. 5, line 14, and Figs. 7A-7C; Ahn, Section III. Formation Modeling and Tracking Method, and Figs. 1, 2, and 3), with Ahn explicitly teaching that the tuck performed by the vehicle follows a curve.  However, the aforementioned prior art references when taken alone or in combination do not appear to teach nor render obvious that the curve followed by the vehicle when performing the tuck is a cubic spline curve based on parameters including (i) distance between the vehicle and the user, (ii) angle between the vehicle and the user, (iii) velocity of the user, (iv) velocity of the obstacle, and (v) distance from the vehicle to the obstacle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qi et al. (US 10,310,506 B1) teaches an invention directed to a self-powered personal vehicle that follows a user on a default side of the user in the absence of an obstacle in the way of the vehicle, and when an obstacle is present in the way of the vehicle, the vehicle performs a tuck in a direction of a position immediately behind the user (see for example: Qi, Figs. 7A-7C).
Cheon et al. (US 2020/0174497 A1) teaches an invention directed to a self-powered personal vehicle that is caused to follow a user while avoiding obstacles in the environment.  Cheon further teaches stopping the vehicle when a relative distance between the vehicle and the user is less than or equal to a threshold distance.  When the relative distance is less than or equal to the threshold distance, the vehicle is caused to adjust its orientation such that the user is always within a detection range of the vehicle’s sensor unit (see at least: Cheon, Paragraphs [0016]-[0020]). 
Sales et al. (‘CompaRob: The Shopping Cart Assistance Robot’) teaches an invention directed to a self-powered personal vehicle that follows a user.  Sales further teaches that the vehicle utilizes a plurality of states based on a zone occupied by the user.  As such, Sales teaches zones comparable to the dead zone (Wait_1 state/zone) and track zone (Wait_2 state/zone) of the present application such that when the user occupies a position within the Wait_1 zone, 
Brown (‘Gita is a New Cargo Robot That Can Follow You, Carry Your Stuff for About 4 Hours’, USA Today article) teaches a self-powered personal vehicle (Gita) developed by the Applicant(s) of the present application and made publicly available prior to the effective filing date of the claimed invention in the present application.  Brown teaches that the vehicle is caused to follow a user with hysteresis dynamics so as to exhibit latencies in following movements of the user because when the user speeds up, the vehicle lags behind a bit before trying to catch up, and when the user stops, the vehicle stops.  
Peters (‘This Rolling Robot Will Carry Your Stuff So It’s Not A Hassle To Walk Anywhere’ - FastCompany article) teaches a self-powered personal vehicle (Gita) developed by the Applicant(s) of the present application and made publicly available prior to the effective filing date of the claimed invention in the present application.  Peters teaches that the vehicle operates in two modes: (i) a pair mode in which the vehicle follows the user, and (ii) a smart behavior mode in which the vehicle travels autonomously.
Naudus (‘The Gita is Your Rolling Robot Porter’ - Engadget article) teaches a self-powered personal vehicle (Gita) developed by the Applicant(s) of the present application and made publicly available prior to the effective filing 
Coxworth (‘“The Vespa of Robots” Follows You Home’ - New Atlas article) teaches a self-powered personal vehicle (Gita) developed by the Applicant(s) of the present application and made publicly available prior to the effective filing date of the claimed invention in the present application.  Coxworth teaches that the vehicle operates in two modes: (i) a pair mode in which the vehicle follows the user, and (ii) a smart behavior mode in which the vehicle travels autonomously.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nadeem Odeh/Primary Examiner, Art Unit 3669